Citation Nr: 1534868	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO. 11-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a neck disability, to include as secondary to the nonservice-connected right shoulder disability.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel









INTRODUCTION

The appellant served on a period of active duty for training (ACDUTRA) from September 1992 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the issues on appeal for additional development in October 2014. The appellant having been scheduled for and properly notified of the requested hearing, the Board finds the directives have been substantially complied with and the matter is properly before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

As part of his December 2011 substantive appeal the appellant requested a Travel Board hearing before a Veterans Law Judge (VLJ). The appellant then subsequently modified that request in August 2014 and requested a videoconference hearing. In July 2015 correspondence the appellant was properly notified of the date, time and location of the scheduled hearing, but failed to report for the hearing without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).

ACDUTRA is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law." 38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2015). The term inactive duty for training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d)  (2015). Thus, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or for an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6 , 3.303, 3.304.

In this case, the appellant has one verified period of ACDUTRA from September 1992 to January 1993, during which service treatment records are silent for any right shoulder or neck injuries. However, a May treatment record reflects that the Veteran reported to sick call for a number of complaints - athlete's foot, a skin rash on his arm, and a right shoulder injury.  The date is cut off at the start of the entry; however, within the entry, it notes that on May 16, 1995, he was "in field" when he experienced itching of the foot. It was further noted that the right shoulder injury occurred on May 17.  Therefore, the Board finds it possible that the Veteran could have been on field exercises as part of INACDUTRA in May 1995 when he injured his shoulder.  

There is ample evidence that extensive efforts have been made to obtain the appellant's service treatment records, but there is no indication that attempts have been made to obtain the appellant's personnel records. As these records may show the appellant's dates of INACDUTRA, and thus could help the appellant establish "veteran" status, the claim must be remanded so that appropriate efforts can be made to obtain the appellant's personnel records.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.
Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate records centers and make appropriate efforts to obtain the appellant's personnel records from his period of reserve service.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the appellant should be notified and given an opportunity to provide them.

2. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the appellant, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The appellant should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

